                                               Case 1:16-bk-12255-GM   Doc 666 Filed 01/15/19 Entered 01/15/19 14:06:12   Desc
                                                                        Main Document     Page 1 of 7


                                                1   Henry S. David (#89297)
                                                    hdavid@davidfirm.com
                                                2   Hayim M. Gamzo (#307033)
                                                    hgamzo@davidfirm.com
                                                3   THE DAVID FIRM®
                                                    617 W. 7th St., Suite 702
                                                4   Los Angeles, CA 90017
                                                    Telephone: (213) 550-4020
                                                5
                                                    Andrew F. Kim (#156533)
                                                6
                                                    akim@afklaw.com
                                                    Law Office of Andrew F. Kim, Esq., P.C.
                                                    9018 Balboa Boulevard, Suite 552
                                                7   Northridge, CA 91325
                                                    Telephone: (818) 216-5288
                                                8
                                                    Attorneys for Creditor
                                                9   HOWARD L. ABSELET
                                               10                      UNITED STATES BANKRUPTCY COURT
                                               11                      CENTRAL DISTRICT OF CALIFORNIA
THE DAVID FIRM®




                                               12                       SAN FERNANDO VALLEY DIVISION
             Los Angeles, Calif ornia 90 017




                                               13
               617 W. 7 t h St., Suite 702




                                                    In re:                     )              Case No. 1:16-bk-12255-GM
                   LAW OFFICES


                    (213) 550-4020




                                               14                              )              Jointly Administered with Case
                                                    SOLYMAN YASHOUAFAR and     )              No. 1:16-bk-12408-GM
                                               15   MASSOUD AARON YASHOUAFAR, )
                                                                               )              Chapter 11
                                               16               Debtors.       )
                                                                               )              RESPONSE BY CREDITORS
                                               17   In re:                     )              HOWARD L. ABSELET AND
                                                                               )              ISRAEL ABSELET RE VARIOUS
                                               18   SOLYMAN YASHOUAFAR,        )              FEE APPLICATIONS
                                                                               )
                                               19               Debtor.        )
                                                                               )
                                               20                              )              Date: January 29, 2019
                                                    In re:                     )              Time: 10:03 a.m.
                                               21
                                                    MASSOUD AARON YASHOUAFAR, ))              Place: Courtroom 303
                                               22                              )
                                                                Debtor.        )
                                               23                              )
                                                    Affects:                   )
                                               24                              )
                                                       Both Debtors.           )
                                               25

                                               26

                                               27

                                               28


                                                                       ABSELETS’ RESPONSE RE FEE APPLICATIONS
                                               Case 1:16-bk-12255-GM     Doc 666 Filed 01/15/19 Entered 01/15/19 14:06:12           Desc
                                                                          Main Document     Page 2 of 7


                                                1          Creditors Howard L. Abselet and Israel Abselet (together, the “Abselets”)
                                                2   provide this response to various interim fee applications filed in these bankruptcies,
                                                3   and, in particular, to address the interaction/interface of the Settlement Agreement
                                                4   between the Abselets and the Trustee in these bankruptcies and the payment of the
                                                5   fees that this Court may award under those fee applications.
                                                6          The Trustee’s “commission” under section 326(a) and the Committee’s Fees
                                                7   are not “Current Reimbursables” under the Settlement Agreement. See Dkt. 493,
                                                8   Ex. 1 [Settlement Agreement, § VIII 1, and Exhibit I (Schedule of Definitions)2].
                                                9   Hence, the Trustee’s and the Committee’s fees are payable out of the Estates’ one-
                                               10   third portion of Tier Three of the Waterfall in Section VII of the Settlement. In
                                               11   other words, the Abselets are not affected, directly or indirectly, by those fees at all
                                                    and therefore do not comment on the fee applications of the Trustee or the
THE DAVID FIRM®




                                               12
             Los Angeles, Calif ornia 90 017




                                               13   Committee.
               617 W. 7 t h St., Suite 702
                   LAW OFFICES


                    (213) 550-4020




                                               14          In the fee application of Pachulski Stang Ziehl & Jones LLP (“PSZJ”), the
                                               15   Trustee states that the “Post-Order Fees” are those fees that the Trustee incurs after
                                               16   May 31, 2017. 3 That is not correct: Post-Order Fees consist solely of certain of the
                                               17
                                                    1
                                               18          “Other than the Trustee’s Post-Order Fees that are satisfied under the ‘First’ level
                                                    of the Waterfall, all administrative expenses in the Bankruptcies and other obligations of
                                               19   the Trustee and the Estates (including but not limited to the Trustee’s compensation under
                                                    Bankruptcy Code section 326(a)) shall be payable solely from Liquidation Proceeds, if
                                               20   any, that the Trustee receives under the ‘Third’ and ‘Fourth’ levels of the Waterfall. [¶]
                                                    Neither the Abselets, nor either of them, nor their respective rights under this Agreement,
                                               21   shall have liability or obligation for such expenses and obligations, and the Abselets shall
                                                    not be surcharged for such expenses and obligations. Without limiting the generality of
                                               22   the immediately preceding sentence, the Abselets’ rights to receive distributions of
                                                    Liquidation Proceeds as prescribed in the Waterfall shall not be reduced by reason of the
                                               23   Trustee’s entitlement to compensation and/or the payment of his administrative expenses
                                                    under the Code.” (Emphasis in original omitted.)
                                                    2
                                               24          Definition of “Post-Order Fees”: “the reasonable fees and costs that the Trustee
                                                    incurs after the Effective Date to collect or otherwise liquidate the Estate Property, but
                                               25   excluding (1) fees and costs with respect to (a) claim objections for proofs of claims filed
                                                    in the Bankruptcies; (b) fee applications in the Bankruptcies; and (c) the Estates’ share of
                                               26   the Abselet Property; and (2) the fees and costs to which the Trustee may be entitled under
                                                    Section XXI.”
                                                    3
                                               27          First Application of Pachulski Stang Ziehl & Jones LLP for Interim Allowance and
                                                    Payment of Compensation and Reimbursement of Expenses as Counsel to David K.
                                               28   Gottlieb, Chapter 11 Trustee [Dkt. 648], page 14, lines 10 to 14.
                                                                                          -1-
                                                                         ABSELETS’ RESPONSE RE FEE APPLICATIONS
                                               Case 1:16-bk-12255-GM     Doc 666 Filed 01/15/19 Entered 01/15/19 14:06:12          Desc
                                                                          Main Document     Page 3 of 7


                                                1   fees that the Trustee incurs after the “Effective Date” of the Settlement Agreement,
                                                2   which was October 11, 2017.4 This is of significance to the Abselets because the
                                                3   Post-Order Fees are paid through Tier One of the Waterfall, while the other
                                                4   administrative expenses are payable out of the Estates’ one-third share of Tier
                                                5   Three distributions. So, the Abselets’ ultimate recovery is affected by the Post-
                                                6   Order Fees, but not by the fees that the Trustee incurred before the Effective Date.
                                                7         Finally, in PSZJ’s fee application, the Trustee states, twice, that moneys that
                                                8   the Abselets receive from sources other than Liquidation Proceeds shall be credited
                                                9   against Tier Two and Tier Three.5 The Abselets disagree, as only Tier Three
                                               10   addresses potential credits, and Tier Two does not mention them at all. But this
                                               11   Court need not resolve that issue in the context of these fee applications.
                                                    DATED: January 15, 2019                  THE DAVID FIRM®
THE DAVID FIRM®




                                               12
             Los Angeles, Calif ornia 90 017




                                               13
               617 W. 7 t h St., Suite 702
                   LAW OFFICES


                    (213) 550-4020




                                               14                                            By:          /s/ Henry S. David__________
                                               15                                                    Henry S. David
                                                                                             Attorneys for Creditors HOWARD L.
                                               16                                            ABSELET and ISRAEL ABSELET
                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24
                                                    4
                                               25          The definition of “Post-Order Fees” is quoted in footnote 2 above. The Settlement
                                                    Agreement defines “Effective Date” as “the first full court day (1) after the day on which
                                               26   the Bankruptcy Court shall have entered the Approval Order in the form of Exhibit III (or
                                                    such other form of Approval Order to which all Parties, in their absolute discretion, have
                                               27   agreed), and (2) the Approval Order shall not be subject to any stay.” The Court entered
                                                    the “Approval Order” on October 10, 2017. Dkt. 554. Hence, the Effective Date was
                                               28   October 11, 2017.
                                                    5
                                                           PSJZ Fee App., 13:25-14:3, 14:10.
                                                                                          -2-
                                                                         ABSELETS’ RESPONSE RE FEE APPLICATIONS
            Case 1:16-bk-12255-GM            Doc 666 Filed 01/15/19 Entered 01/15/19 14:06:12                           Desc
                                              Main Document     Page 4 of 7


              I                               PROOF OF SERVICE OF DOCUMENT
             2    I am over the ageof 18 and not a party to this bankruptcy case or adversary proceeding. My business
                  address is: 617 W.7th Street, Suite 702, Los Angeles, CA 90017.
             3
                  A true and correct copy of the foregoing document entitled (specifr:    RESPONSE BY CREDITORS
             4    HOWARD L. ABSELET AND ISRAEL ABSELET RE VARIOUS FEE APPLICATIONS wiII be seTvEd OT
                  was served (a) on thejudge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
              5   manner stated below:

             6    1, TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
                  controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
              7   hyperlink to the document. On 01115/19, I checked the CM/ECF docket for this bankruptcy case or
                  adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
              8   receive NEF transmission at the email addresses stated below:

             9    See Attachment     1

                                                                                  Service information continued on attached page
            l0
                  2. SERVED BY UN           D STATES MAIL
            ll    On 01/15/19, I served the following persons and/or entities at the last known addresses in this bankruptcy
                  case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
e            l2   United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
z     .;_
                  constitutes a declaration that mailing to the judge will be completed no Iater than 24 hours after the
            l3    document is filed.

o           14    Massoud Aaron Yashouafar             Solyman Yashouafar                       Sina Abselet
     a'--         12730 Montana Ave.                   19034 Bessemer St.                       '19 Dorsal Drive
             l5   Los Angeles, CA 90049                Reseda. CA 91335                         Manhasset, NY 1 1030
c     =<
r!           t6   Massoud Aaron Yashouafar             A. David Mongan
                  P.O. Box 261847                      4558 Toni Lane
3            t7   Encino, CA 91426                     La Mesa, CA 91941

            18                                                            !      Service information continued on attached page

             l9   3. SERVED BY PERSONAL DELIVERY. OVERNIG                    MAIL. FACSIMILE TRANSMISSION OR EMAIL
                  (state method for each oerson or entitv served): Pursuant to F. R.Civ. P. 5 and/or controlling LBR, on
            20    01/'15/19, I seNed the following persons and/or entities by personal delivery, overnight mail service, or (for
                  those who consented in writing to such service method), by facsimile transmission and/or email as follows.
            2t    Listing the.iudge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
                  will be comDleted no later than 24 hours after the document is filed.
            22
                  Hon. Geraldine Mund
            23    United States Bankruptcy Court, Central District of California
                  21041 Burbank Boulevard, Suite 312 / Courtroom 303
            24    Woodland Hills, CA 91367
                  (by overnight mail)
            25
                                                                          n      Service information continued on attached page
            26
                  I   declare under penalty of periury under the laws of the   U nited States   that   e               ue and correct
            27
                       January 15,    2019              Hayim M. Ga4zo
            28         Date                                Printed Name                     Signature

                                                                        -3-
                                             ABSELETS' RESPONSE RE FEE APPLICATIONS
                                               Case 1:16-bk-12255-GM    Doc 666 Filed 01/15/19 Entered 01/15/19 14:06:12    Desc
                                                                         Main Document     Page 5 of 7


                                                1                                    ATTACHMENT 1

                                                2                               (Served by the Court via NEF)

                                                3      •   Timothy C Aires     tca@arlawyers.com, mdkhan@arlawyers.com
                                                4      •   Bret D. Allen   ca.ecf@bretallen.com, bankruptcy@theallenlawfirm.com
                                                5      •   Simon Aron      saron@wrslawyers.com
                                                6      •   Larry G Ball    lball@hallestill.com, gjohnson@hallestill.com
                                                7      •   William H Brownstein     Brownsteinlaw.bill@gmail.com
                                                8
                                                       •   Carol Chow      carol.chow@ffslaw.com, easter.santamaria@ffslaw.com
                                                9
                                                       •   Henry S David hdavid@davidfirm.com,
                                               10          8163836420@filings.docketbird.com
                                               11      •   Brian L Davidoff bdavidoff@greenbergglusker.com,
                                                           calendar@greenbergglusker.com;jking@greenbergglusker.com
THE DAVID FIRM®




                                               12
                                                       •   Michael T Delaney     mdelaney@bakerlaw.com
             Los Angeles, Calif ornia 90 017




                                               13
               617 W. 7 t h St., Suite 702
                   LAW OFFICES


                    (213) 550-4020




                                               14      •   Fahim Farivar ffarivar@foley.com,
                                                           amcdow@foley.com;scvasquez@foley.com;scvasquez@foley.com
                                               15
                                                       •   Todd S Garan ch11ecf@aldridgepite.com,
                                               16          TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
                                               17      •   Marian Garza      ecfnotices@ascensioncapitalgroup.com
                                               18
                                                       •   Thomas M Geher tmg@jmbm.com,
                                               19          bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.com
                                               20      •   Mark E Goodfriend markgoodfriend@yahoo.com,
                                                           monica.yoohanna@gmail.com
                                               21
                                                       •   David Keith Gottlieb (TR) dkgtrustee@dkgallc.com,
                                               22
                                                           dgottlieb@iq7technology.com,rjohnson@dkgallc.com,akuras@dkgallc.com
                                               23
                                                       •   Lee W Harwell     leehar@earthlink.net, shada12200@hotmail.com
                                               24
                                                       •   Eric P Israel eisrael@dgdk.com,
                                               25          danninggill@gmail.com;eisrael@ecf.inforuptcy.com
                                               26      •   Andrew V Jablon      ajablon@rpblaw.com, mlynch@rpblaw.com
                                               27
                                                       •   Thomas P Jeremiassen (TR) tjeremiassen@dsi.biz,
                                               28          ntroszak@dsi.biz;rdizon@dsi.biz
                                                                                         -4-
                                                                        ABSELETS’ RESPONSE RE FEE APPLICATIONS
                                               Case 1:16-bk-12255-GM     Doc 666 Filed 01/15/19 Entered 01/15/19 14:06:12        Desc
                                                                          Main Document     Page 6 of 7


                                                1      •   Robert B Kaplan      rbk@jmbm.com
                                                2      •   Andrew F Kim       akim@afklaw.com, 6229175420@filings.docketbird.com
                                                3
                                                       •   Matthew Kramer        mkramer@wwhgd.com, iperez@wwhgd.com
                                                4
                                                       •   Zi Chao Lin      zlin@garrett-tully.com, dcameron@garrett-tully.com
                                                5
                                                       •   John W Lucas       jlucas@pszjlaw.com, ocarpio@pszjlaw.com
                                                6
                                                       •   Daniel J McCarthy dmccarthy@hillfarrer.com,
                                                7          spadilla@hillfarrer.com;docket@hillfarrer.com
                                                8      •   Ashley M McDow amcdow@foley.com,
                                                9          scvasquez@foley.com;Ffarivar@foley.com

                                               10      •   Kevin Meek kmeek@robinskaplan.com,
                                                           kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
                                               11
                                                       •   C John M Melissinos jmelissinos@greenbergglusker.com,
THE DAVID FIRM®




                                               12          kwoodson@greenbergglusker.com;calendar@greenbergglusker.com;jking@gre
             Los Angeles, Calif ornia 90 017




                                               13          enbergglusker.com
               617 W. 7 t h St., Suite 702
                   LAW OFFICES


                    (213) 550-4020




                                               14      •   Jessica Mickelsen Simon      jmsimon@hrhlaw.com
                                               15      •   William K Mills     mills@parkermillsllp.com, sally@parkermillsllp.com
                                               16      •   David L. Neale     dln@lnbyb.com
                                               17      •   Juliet Y Oh    jyo@lnbrb.com, jyo@lnbrb.com
                                               18      •   Tomas A Ortiz      tortiz@garrett-tully.com
                                               19      •   Keith C Owens      kowens@venable.com, khoang@venable.com
                                               20
                                                       •   Dipika Parmar      dipika.parmar@aissolution.com
                                               21
                                                       •   Jeremy V Richards jrichards@pszjlaw.com,
                                               22          bdassa@pszjlaw.com;imorris@pszjlaw.com
                                               23      •   Ronald N Richards ron@ronaldrichards.com,
                                               24
                                                           morani@ronaldrichards.com,justin@ronaldrichards.com

                                               25      •   S Margaux Ross       margaux.ross@usdoj.gov

                                               26      •   Kambiz J Shabani       joseph@shabanipartners.com

                                               27      •   Mark M Sharf msharf@gmail.com,
                                                           2180473420@filings.docketbird.com;mark_091@ecf.courtdrive.com
                                               28
                                                                                          -5-
                                                                         ABSELETS’ RESPONSE RE FEE APPLICATIONS
                                               Case 1:16-bk-12255-GM   Doc 666 Filed 01/15/19 Entered 01/15/19 14:06:12   Desc
                                                                        Main Document     Page 7 of 7


                                                1      •   Nico N Tabibi   nico@tabibilaw.com
                                                2      •   United States Trustee (SV)   ustpregion16.wh.ecf@usdoj.gov
                                                3
                                                       •   Maurice Wainer mrwainer@aol.com,
                                                4          daniel@swmfirm.com;mrwainer@swmfirm.com
                                                5      •   Howard J Weg     hweg@robinskaplan.com
                                                6      •   Thomas J Weiss tweiss@weisslawla.com,
                                                           kgenova@weisslawla.com;szaman@weisslawla.com;j@weisslawla.com
                                                7
                                                       •   Gilbert R Yabes ecfcacb@aldridgepite.com,
                                                8
                                                           GRY@ecf.inforuptcy.com;gyabes@aldridgepite.com
                                                9
                                                       •   Aaron E de Leest aed@dgdk.com,
                                               10          danninggill@gmail.com;adeleest@ecf.inforuptcy.com
                                               11
THE DAVID FIRM®




                                               12
             Los Angeles, Calif ornia 90 017




                                               13
               617 W. 7 t h St., Suite 702
                   LAW OFFICES


                    (213) 550-4020




                                               14

                                               15

                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28
                                                                                        -6-
                                                                       ABSELETS’ RESPONSE RE FEE APPLICATIONS
